

Exhibit 10.1
NINTH AMENDMENT
NINTH AMENDMENT, dated as of July 24, 2020 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of March 5, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the
“Borrower”), the Revolving Facility Lenders parties hereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to Section 10.08 of the Credit Agreement, Holdings, the
Borrower, the Lenders holding commitments under the Revolving Facility and the
Administrative Agent wish to amend the Credit Agreement as set forth herein,
with such amendments requiring the consent of the Majority Lenders under the
Revolving Facility (and without the consent of the Required Lenders) as if the
Revolving Facility were the only Facility under the Credit Agreement as of the
date hereof;
WHEREAS, the amendments and terms set forth herein only affect the Revolving
Facility; and
WHEREAS, Holdings, the Borrower, the Revolving Facility Lenders party hereto and
the Administrative Agent are willing to agree to this Amendment on the terms set
forth herein.
NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:
SECTION 1.Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
SECTION 2.Amendments to Article VI of the Credit Agreement. Section 6.10 of the
Credit Agreement is hereby amended and restated its in entirety as follows:
Section 6.10. Senior Secured Leverage Ratio. Without the consent of the Majority
Lenders under the Revolving Facility and only to the extent there are
outstanding Revolving Facility Commitments under this Agreement:
(a) Prior to the earlier of (x) the Covenant Relief Termination Date (as defined
in Section 6.10(e) below) and (y) the Early Termination Date (as defined in
Section 6.10(e) below):
(i) Permit the Senior Secured Leverage Ratio on the last day of any fiscal
quarter to exceed the ratio set forth below opposite such fiscal quarter:



--------------------------------------------------------------------------------




Fiscal Quarter Ending
Senior Secured Leverage
Ratio
June 30, 2020 and before4.75 to 1.00September 30, 20206.50 to 1.00December 31,
20206.50 to 1.00March 31, 20216.50 to 1.00June 30, 20216.50 to 1.00September 30,
20215.50 to 1.00

(ii) The occurrence of any Specified Event (as defined in Section 6.10(e) below)
shall constitute a breach of this Section 6.10 and an Event of Default. Each
Loan Party agrees that it shall, after any Responsible Officer has knowledge
thereof, give prompt (but in any event by the date that is five Business Days
after any such Responsible Officer first has knowledge thereof) notice in
writing to the Administrative Agent of the occurrence of any Specified Event.
(iii) As conditions precedent to any Revolving Facility Borrowing:
(A) if the Consolidated Cash Balance as of the date one Business Day prior to
the delivery of a Borrowing Request after giving pro forma effect to the
requested Borrowing is equal to or less than $350,000,000, the Borrower shall
deliver to the Administrative Agent a certificate of a Responsible Officer of
the Borrower setting forth such Consolidated Cash Balance; and
(B) if the Consolidated Cash Balance as of the date one Business Day prior to
the delivery of a Borrowing Request after giving pro forma effect to the
requested Borrowing is greater than $350,000,000, the Borrower shall deliver to
the Administrative Agent a certificate of a Responsible Officer of the Borrower
setting forth (i) the Borrower’s intended use of proceeds of such Borrowing and
(ii) the Consolidated Cash Balance after giving pro forma effect to such
Borrowing and the intended use of proceeds thereof; provided that if, on the
date that is five Business Days following such Borrowing, the Consolidated Cash
Balance is greater than $350,000,000, the Borrower shall, within two Business
Days thereafter, prepay the Revolving Facility Loans in an amount equal to the
lesser of (x) the amount necessary to cause the Consolidated Cash Balance to be
equal to or less than $350,000,000 and (y) the amount of such Borrowing.
(iv) Solely for purposes of the making of any Revolving Facility Borrowing the
impacts of the COVID-19 pandemic on the business, assets, financial condition or
results of operation of the Holdings or any of
2



--------------------------------------------------------------------------------



its Restricted Subsidiaries, taken as a whole, will be disregarded for purposes
of determining the accuracy of the representation made in Section 3.06 of the
Credit Agreement to the extent such impacts have been (i) publicly disclosed by
the Borrower in its securities filings (including, without limitation, any
Annual Report on Form 10K, Quarterly Report on Form 10-Q or Current Report on
Form 8-K) prior to the Ninth Amendment Effective Date or (ii) disclosed in any
“Lender Presentation” (and/or any supplements thereto) provided by the Borrower
in connection with the Ninth Amendment.
(b) Solely upon the Covenant Relief Termination Date and thereafter, permit the
Senior Secured Leverage Ratio on the last day of any fiscal quarter to exceed
the ratio set forth below opposite such fiscal quarter (such ratio, the
“Financial Covenant Level”); provided that for the two consecutive fiscal
quarters ended immediately following the closing of a Material Acquisition on or
after April 1, 2022 (including the fiscal quarter in which such Material
Acquisition occurs), the Financial Covenant Level shall be 5.25 to 1.00;
provided, however, that, immediately after any such two fiscal quarter period,
there shall be at least two consecutive fiscal quarters for which the Financial
Covenant Level shall be 4.75:1.00, regardless of any other Material
Acquisitions:

Fiscal Quarter Ending
Senior Secured Leverage
Ratio
September 30, 20215.50 to 1.00December 31, 20215.25 to 1.00March 31, 20225.00 to
1.00June 30, 2022 and thereafter4.75 to 1.00

(c) Solely upon the Early Termination Date and thereafter, permit the Senior
Secured Leverage Ratio on the last day of any fiscal quarter to exceed 4.75 to
1.00 (the “Financial Covenant Level”); provided that for the two consecutive
fiscal quarters ended immediately following the closing of a Material
Acquisition (including the fiscal quarter in which such Material Acquisition
occurs), the Financial Covenant Level shall be 5.25 to 1.00; provided, however,
that, immediately after any such two fiscal quarter period, there shall be at
least two consecutive fiscal quarters for which the Financial Covenant Level
shall be 4.75:1.00, regardless of any other Material Acquisitions.
(d) Solely for purposes of calculating actual compliance with this Section 6.10,
the following parenthetical shall be added after each reference to “discontinued
operations” in clause (ii) of the definition of “Consolidated Net Income”:
“(in each case other than any asset, property or operation pending disposal,
abandonment, divesture and/or termination thereof)”
3



--------------------------------------------------------------------------------



(e) The following terms used in this Section 6.10 shall have the meanings
specified below:
“Consolidated Cash Balance” shall mean, at any time, (a) the aggregate amount of
cash and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds, and commercial
paper, in each case, held or owned by (either directly or indirectly), credited
to the account of or would otherwise be required to be reflected as an asset on
the balance sheet of the Loan Parties, without giving effect to the aggregate
amount of cash or cash equivalents of any Insurance Subsidiary that is not
permitted to be distributed or advanced to the Borrower or any other Subsidiary
as a matter of law or regulation as of the last day of the most recently ended
fiscal quarter, less (b) any cash or cash equivalents to pay royalty
obligations, indebtedness interest obligations, payroll, payroll taxes, employee
benefit obligations, federal and state taxes, other taxes or other obligations
of the Loan Parties to third parties, in each case that are payable within 30
days (or, in the Borrower’s discretion, will issue checks or initiate wires or
ACH transfers within five (5) Business Days in order to pay).
“Covenant Relief Termination Date” shall mean, so long as the Early Termination
Date has not occurred, the earlier of (x) the date of delivery of the
certificate of compliance pursuant to Section 5.04(c) of the Credit Agreement
for the fiscal quarter ending September 30, 2021 demonstrating compliance with
the Financial Performance Covenant as set forth in Section 6.10(a) and (y) the
date of delivery of the certificate of compliance pursuant to Section 5.04(c) of
the Credit Agreement demonstrating compliance with a Senior Secured Leverage
Ratio of 5.50 to 1.00 for the fiscal quarter ending June 30, 2021.
“Early Termination Date” shall mean the date on which the Borrower delivers to
the Administrative Agent an irrevocable certificate of a Financial Officer of
the Borrower (similar in form to a certificate delivered pursuant to Section
5.04(c)) (i) stating that the Borrower elects for the financial covenant in
Section 6.10 to be governed by clause (c) thereof (instead of clause (a)
thereof) and (ii) certifying compliance with the Financial Performance Covenant
set forth in Section 6.10(c) for the most recently ended fiscal quarter for
which financial statements have been delivered pursuant to Section 5.04(a) or
5.04(b) and demonstrating such compliance in reasonable detail.
“Ninth Amendment” shall mean the Ninth Amendment, dated as of July 24, 2020
among Holdings, the Borrower, the Lenders party thereto and the Administrative
Agent.
“Ninth Amendment Effective Date” shall mean July 24, 2020.
“Specified Event” shall mean at any time on and after the Ninth Amendment
Effective Date and prior to the earlier of (x) the Covenant Relief
4



--------------------------------------------------------------------------------



Termination Date and (y) the Early Termination Date, the occurrence of any of
the following events, circumstances or conditions, in any such case, except with
respect to such events, circumstances and conditions (if any) that the Majority
Lenders under the Revolving Facility expressly agree (in their sole discretion
and in writing from time to time after the Ninth Amendment Effective Date) shall
not constitute a “Specified Event” for purposes of this Section 6.10:
(a) the aggregate principal amount of Indebtedness (other than Permitted
Refinancing Indebtedness) incurred in reliance on Section 2.20, 6.01(gg) or
6.01(hh) exceeds $50,000,000;
(b) the aggregate principal amount of Indebtedness (other than Permitted
Refinancing Indebtedness) incurred in reliance on Section 6.01(i), together with
the Remaining Present Value of outstanding leases under Section 6.03, exceeds
$375,000,000;
(c) the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties (other than Permitted Refinancing Indebtedness) incurred in
reliance on Section 6.01(s) exceeds $100,000,000;
(d) the aggregate principal amount of Indebtedness (other than Permitted
Refinancing Indebtedness) incurred in reliance on Section 6.01(x) exceeds
$100,000,000;
(e) the aggregate amount of Liens securing obligations incurred in reliance on
Section 6.02(i) exceeds $375,000,000;
(f) the aggregate amount of Liens securing obligations incurred in reliance on
Section 6.02(t) exceeds $100,000,000;
(g) the Remaining Present Value of outstanding leases entered into under Section
6.03, together with the aggregate principal amount of any Indebtedness (other
than Permitted Refinancing Indebtedness) incurred in reliance on Section
6.01(i), exceeds $375,000,000;
(h) the aggregate amount of Investments made by the Borrower or a Loan Party in
Subsidiaries that are not Loan Parties in reliance on Section 6.04(b) exceeds
$100,000,000;
(i) the aggregate amount of Investments made in reliance on Section 6.04(j)
(other than Investments made in reliance on clauses (d) and (e) of the
definition of “Cumulative Credit”) exceeds $50,000,000;
5



--------------------------------------------------------------------------------



(j) the aggregate amount of Investments constituting Permitted Business
Acquisitions (which for the avoidance of doubt shall not include earn-outs or
other contingent acquisition consideration) made in reliance on Section 6.04(k)
exceeds $225,000,000, or the aggregate amount of Investments constituting
earn-outs or other contingent acquisition consideration in connection with
Permitted Business Acquisitions that occur on or after the Ninth Amendment
Effective Date made in reliance on Section 6.04(k) exceeds $22,500,000;
(k) the making of any Investments in Subsidiaries that are not Loan Parties in
reliance on Section 6.04(u);
(l) the aggregate amount of Investments made in reliance on Section 6.04(cc)
exceeds $100,000,000;
(m) the making of any Restricted Payments in reliance on Section 6.06(c),
6.06(e) or 6.06(m);
(n) the aggregate amount of Restricted Payments made in reliance on Section
6.06(k) exceeds $10,000,000;
(o) the making of any payments or distributions in respect of Junior Financings
in reliance on Section 6.09(b)(i)(F), except for any such payment or
distribution made with the proceeds of Indebtedness incurred to Refinance any
notes issued by the Borrower (other than Revolving Facility Borrowings);
(p) the making of any payments or distributions of all or any portion of any
Junior Financing in reliance on Section 6.09(b)(i)(H); and
(q) the making of any payments or distributions of all or any portion of any
Junior Financing in reliance on Section 6.09(b)(i)(I).
SECTION 3.Effectiveness. This Amendment shall become effective as of the date
(the “Ninth Amendment Effective Date”) on which the following conditions have
been satisfied:
(a) The Administrative Agent (or its counsel) shall have received a duly
executed and completed counterpart hereof that bears the signature of (i) the
Borrower, (ii) Holdings, (iii) the Administrative Agent, and (iv) Majority
Lenders under the Revolving Facility (as if the Revolving Facility were the only
Facility under the Credit Agreement in accordance with Section 10.08 of the
Credit Agreement).
(b) The Administrative Agent shall have received, for the account of each
Revolving Facility Lender party hereto, a consent fee in an amount equal to
0.20% of the
6



--------------------------------------------------------------------------------



Revolving Facility Commitments held by such Lender immediately prior to the
Ninth Amendment Effective Date, which consent fee shall be earned, due and
payable on, and subject to the occurrence of, the Ninth Amendment Effective
Date.
(c) No Event of Default or Default shall have occurred and be continuing.
(d) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that,
(i) after giving effect to this Amendment, the representations and warranties
set forth in the Loan Documents, as amended by this Amendment, are true and
correct in all material respects on and as of the Ninth Amendment Effective Date
as if made on and as of such date, except (A) to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (other than the representations and warranties contained in
Section 3.18 of the Credit Agreement, which shall be true and correct in all
material respects as of the Ninth Amendment Effective Date)) and (B) that the
impacts of the COVID-19 pandemic on the business, assets, financial condition or
results of operation of the Holdings or any of its Restricted Subsidiaries,
taken as a whole, will be disregarded for purposes of determining whether a
Material Adverse Effect has occurred pursuant to Section 3.06 to the extent such
impacts have been (i) publicly disclosed by the Borrower in its securities
filings (including, without limitation, any Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or Current Report on Form 8-K) prior to the Ninth
Amendment Effective Date or (ii) disclosed in any “Lender Presentation” (and/or
any supplements thereto) provided by the Borrower in connection with this
Amendment; provided that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects, and (ii) no Default or Event of Default has occurred
and is continuing on the Ninth Amendment Effective Date after giving effect to
this Amendment.
SECTION 4.Representations and Warranties. The Borrower represents and warrants
to the Revolving Facility Lenders and the Administrative Agent that as of the
Ninth Amendment Effective Date:
(a) this Amendment has been duly authorized, executed and delivered by it, and
this Amendment and the Credit Agreement constitute its valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(b) each of the representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects on and as of the
Ninth Amendment Effective Date with the same effect as though made on and as of
the Ninth Amendment Effective Date, except (i) to the extent such
representations and warranties expressly relate to an earlier date; provided
that any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects and (ii) that the impacts of the COVID-19 pandemic on the business,
assets, financial condition or results of operation of the Holdings or any of
its Restricted Subsidiaries, taken as a whole, will be
7



--------------------------------------------------------------------------------



disregarded for purposes of determining whether a Material Adverse Effect has
occurred pursuant to Section 3.06 to the extent such impacts have been (i)
publicly disclosed by the Borrower in its securities filings (including, without
limitation, any Annual Report on Form 10-K, Quarterly Report on Form 10-Q or
Current Report on Form 8-K) prior to the Ninth Amendment Effective Date or (ii)
disclosed in any “Lender Presentation” (and/or any supplements thereto) provided
by the Borrower in connection with this Amendment; and
(c) no Default or Event of Default shall have occurred and be continuing.
SECTION 5.Effect of this Amendment.
(a) This Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Credit Agreement or any other Loan
Document, and except as expressly set forth herein, shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
(b) On and after the Ninth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
SECTION 6.Reaffirmation. Holdings and the Borrower hereby confirm and agree, on
behalf of each of the Loan Parties, with respect to each Loan Document to which
such Loan Parties are party to, that (i) all of their obligations, liabilities
and indebtedness under such Loan Document shall remain in full force and effect
on a continuous basis regardless of the effectiveness of this Amendment and (ii)
all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of this Amendment, as collateral
security for its obligations, liabilities and indebtedness under the Credit
Agreement and related guarantees.
SECTION 7.General.
(a) GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
(b) Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable and documented out-of-pocket expenses in connection
8



--------------------------------------------------------------------------------



with this Amendment, including the reasonable fees, charges and disbursements of
Simpson Thacher & Bartlett LLP, primary counsel for the Administrative Agent.
(c) Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof. The words “execution,”
“signed,” “signature,” and words of like import in this Amendment shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(d) Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
[remainder of page intentionally left blank]


9




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
REALOGY GROUP LLC, as Borrower
By: /s/ Charlotte Simonelli 
Name: Charlotte C. Simonelli
Title:  Executive Vice President, Chief
        Financial Officer and Treasurer
REALOGY INTERMEDIATE HOLDINGS, LLC, as Holdings
By:  /s/ Charlotte Simonelli 
Name:  Charlotte C. Simonelli
Title:  Executive Vice President, Chief Financial Officer and Treasurer


        Signature Page to Ninth Amendment



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Revolving Facility Lender
By: /s/ Brian Smolowitz 
Name: Brian Smolowitz
Title: Vice President






BARCLAYS BANK PLC, as a Revolving Facility Lender
By: /s/ Martin Corrigan 
Name: Martin Corrigan
Title: Vice President






BBVA USA as a Revolving Facility Lender
By: /s/ Ramon Garcia 
Name: Ramon Garcia
Title: Director






Bank of America, N.A., as a Revolving Facility Lender
By: /s/ Suzanne E. Pickett 
Name: Suzanne E. Pickett
Title: Senior Vice President






Bank of Montreal, as a Revolving Facility Lender
By: /s/ Sean T. Ball 
Name: Sean T. Ball
Title: Managing Director
        Signature Page to Ninth Amendment



--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA, as a Revolving Facility Lender
By: /s/ Efpraxia Frans Braniotis 
Name: Efpraxia Frans Braniotis
Title: Managing Director & Industry Head






Citizens Bank, N.A., as a Revolving Facility Lender
By: /s/ Angela Reilly 
Angela Reilly
Senior Vice President






Comerica Bank, as a Revolving Facility Lender
By: /s/ Robert D Yates 
Name: Robert D Yates
Title: Vice President






Credit Industriel et Commercial, New York Branch, as a Revolving Facility Lender
By: /s/ Clifford Abramsky 
Name: Clifford Abramsky
Title: Managing Director
Brian Moriarty
By: /s/ Brian Moriarty 
Name: Brian Moriarty
Title: Vice President




        Signature Page to Ninth Amendment



--------------------------------------------------------------------------------



CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
By: /s/ Gordon Yip 
Name: Gordon Yip
Title: Director
By: /s/ Christopher Rosenkranz 
Name: Christopher Rosenkranz
Title: Director






Credit Suisse AG, Cayman Islands Branch, as a Revolving Facility Lender
By: /s/ William O’Daly 
Name: William O’Daly
Title: Authorized Signatory
By: /s/ Andrew Griffin 
Name: Andrew Griffin
Title: Authorized Signatory






Fifth Third Bank, National Association, as a Revolving Facility Lender
By: /s/ Lucas J. Barnett 
Name: Lucas J. Barnett
Title: Vice President






FLUSHING BANK, as a Revolving Facility Lender
By: /s/ Alan Harris 
Name: Alan Harris
Title: Senior Vice President
        Signature Page to Ninth Amendment



--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Revolving Facility Lender
By: /s/ Jamie Minieri 
Name: Jamie Minieri
Title: Authorized Signatory






MUFG UNION BANK, N.A., as a Revolving Facility Lender
By: /s/ George Stoecklein 
Name: George Stoecklein
Title: Managing Director






People’s United Bank, National Association, as a Revolving Facility Lender
By: /s/ James Riley 
Name: James Riley
Title: Senior Vice President






Santander Bank, NA, as a Revolving Facility Lender
By: /s/ Patrick McMullan 
Name: Patrick McMullan
Title: Senior Vice President






Signature Bank, as a Revolving Facility Lender
By: /s/ Richard Ohl 
Name: Richard Ohl
Title: Sr. Vice President
        Signature Page to Ninth Amendment



--------------------------------------------------------------------------------





STIFEL BANK & TRUST, as a Revolving Facility Lender
By: /s/ Matthew L. Diehl 
Name: Matthew L. Diehl
Title: Senior Vice President






Texas Capital Bank, N.A., as a Revolving Facility Lender
By: /s/ Chris Wheeler 
Name: Chris Wheeler
Title: Executive Vice President






THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Revolving Facility Lender
By: /s/ Michael Borowiecki 
Name: Michael Borowiecki
Title: Authorized Signatory






TriState Capital Bank, as a Revolving Facility Lender
By: /s/ Ellen Frank 
Name: Ellen Frank
Title: Senior Vice President








        Signature Page to Ninth Amendment



--------------------------------------------------------------------------------



Truist Bank, as a Revolving Facility Lender
By: /s/ Matthew J. Davis 
Name: Matthew J. Davis
Title: Senior Vice President






WEBSTER BANK, N.A., as a Revolving Facility Lender
By: /s/ Steven W. Collins 
Name: Steven W. Collins
Title: Vice President






Wells Fargo Bank, National Association, as a Revolving Facility Lender
By: /s/ Emma Clifford 
Name: Emma Clifford
Title: Director








        Signature Page to Ninth Amendment

